UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 20, 2017 GO2GREEN LANDSCAPING, INC. (Exact name of registrant as specified in its charter) Nevada 333-212446 4-5133966 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 825 Western Ave, Suite 19, Glendale, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 418-9691 N/A (Former name or former address, if changed since last report.)
